Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/07/2022 has been entered.  Claims 7-9 and 12-13 have been amended.  No claims have been added or cancelled.  Claims 7-13 are still pending in this application, with claims 7, 12 and 13 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-13 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0165896; hereinafter Huang) in view of Shin et al. (US 2019/0200326; hereinafter Shin).

Regarding claim 7, Huang shows a terminal for communicating with a base station (Figure 1 and 5; noted UE communicating with one or more base stations.), the terminal comprising: 
a processor (Figure 5; Par. 0057; noted UE includes processor 504) that controls frequency hopping to be applied to a PUSCH and a demodulation reference signal (Figure 10 and 14; Par. 0086, 0099, 0103, 0105; noted when frequency hopping is enabled, the PUSCH may be transmitted in different frequency bands or subcarriers in different time periods or slots (e.g., frequency hopping).  In the example of Figure 10, a first portion 1000 of the PUSCH is carried in a first frequency band 1002, and a second portion 1001 of the PUSCH is carried in a second frequency band 1004. The DMRS, CSI part 1, CSI part 2, HARQ-ACK, and PUSCH modulated symbols are evenly divided into the two PUSCH portions.); and 
a transmitter (Figure 5; noted UE includes a transceiver 510) that transmits the PUSCH and the demodulation reference signal to which the frequency hopping is applied (Figure 10 and 14; Par. 0086, 0099, 0103, 0105; noted when frequency hopping is enabled, the PUSCH may be transmitted in different frequency bands or subcarriers in different time periods or slots (e.g., frequency hopping).  In the example of Figure 10, a first portion 1000 of the PUSCH is carried in a first frequency band 1002, and a second portion 1001 of the PUSCH is carried in a second frequency band 1004. The DMRS, CSI part 1, CSI part 2, HARQ-ACK, and PUSCH modulated symbols are evenly divided into the two PUSCH portions.), 
wherein, when the processor applies frequency hopping with two hops (Figures 9-10; noted first portion of PUSCH carried on first frequency band and second portion of PUSCH carried on second frequency band.), the transmitter configures, based on a duration of one hop of the PUSCH, the demodulation reference signal for demodulating the one hop of the PUSCH in a first arrangement which includes one front-loaded demodulation reference signal (Figures 9-10; Par. 0100-0104; noted the front-loaded DMRS, CSI part 1, CSI part 2, HARQ-ACK, and PUSCH modulated symbols are evenly divided into the two PUSCH portions.).
 Huang shows all of the elements including the configuration of the DMRS signal, as discussed above.  Huang does not specifically show controlling frequency hopping when the PUSCH (Physical Uplink Shared Channel) is transmitted to the base station prior to establishment of an RRC (Radio Resource Control) connection between the base station and the terminal and an arrangement which includes one front-loaded demodulation reference signal and one additional demodulation reference signal. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shin.  Specifically, Shin shows controlling frequency hopping when the PUSCH (Physical Uplink Shared Channel) is transmitted to the base station prior to establishment of an RRC (Radio Resource Control) connection between the base station and the terminal (Par. 0161, 0168-0169; noted DMRS configuration for PUSCH is determined prior to RRC setup.) and
 an arrangement which includes one front-loaded demodulation reference signal and one additional demodulation reference signal (Par. 0128-0139, 0255; noted DMRS position setting for PUSCH includes an arrangement which includes a front-loaded DMRS and an additional DMRS.).
In view of the above, having the system of Huang, then given the well-established teaching of Shin, it would have been obvious before the effective filing date of the claimed invention to modify the system of Huang as taught by Shin, in order to provide motivation for effectively configuring DMRS-related information in order to allow the communication system to work well (Par. 0006-0007 of Shin).
Regarding claim 8, modified Huang shows wherein the processor determines, based on a number of symbols in a duration of the PUSCH, a time domain position of a symbol at which the frequency hopped demodulation reference signal is arranged (Huang: Figures 9-10; Par. 0100-0104, 0116; noted the wireless device maps the plurality of modulated UCI symbols to a plurality of resource elements (REs) of a PUSCH according to a unified mapping rule that distributes the modulated UCI symbols of each control information type among the REs of one or more corresponding OFDM symbols of the PUSCH. Each type of modulated UCI symbols may be distributed among the REs of each OFDM symbols according to a predetermined step size, which may be determined as described above using equation 1. For example, the wireless device may utilize the resource mapping circuit 642 of FIG. 6 to map the modulated UCI symbols to the PUSCH using any of the unified mapping rules described above in relation to FIGS. 7-13.). 
Regarding claim 12, Huang shows a base station for communicating with a terminal (Figure 1 and 5; noted one or more base stations (BS) communicating with a UE.), the base station comprising: 
a processor (Figure 5; Par. 0057; noted BS includes processor 504) that controls frequency hopping to be applied to a PUSCH and a demodulation reference signal (Figure 10 and 14; Par. 0086, 0099, 0103, 0105; noted when frequency hopping is enabled, the PUSCH may be transmitted in different frequency bands or subcarriers in different time periods or slots (e.g., frequency hopping).  In the example of Figure 10, a first portion 1000 of the PUSCH is carried in a first frequency band 1002, and a second portion 1001 of the PUSCH is carried in a second frequency band 1004. The DMRS, CSI part 1, CSI part 2, HARQ-ACK, and PUSCH modulated symbols are evenly divided into the two PUSCH portions.); and 
a receiver (Figure 5; noted BS includes a transceiver 510) that receives the PUSCH and the demodulation reference signal to which the frequency hopping is applied (Figure 10 and 14; Par. 0086, 0099, 0103, 0105; noted when frequency hopping is enabled, the PUSCH may be transmitted in different frequency bands or subcarriers in different time periods or slots (e.g., frequency hopping).  In the example of Figure 10, a first portion 1000 of the PUSCH is carried in a first frequency band 1002, and a second portion 1001 of the PUSCH is carried in a second frequency band 1004. The DMRS, CSI part 1, CSI part 2, HARQ-ACK, and PUSCH modulated symbols are evenly divided into the two PUSCH portions.), 
wherein, when the processor applies frequency hopping with two hops (Figures 9-10; noted first portion of PUSCH carried on first frequency band and second portion of PUSCH carried on second frequency band.), based on a duration of one hop of the PUSCH, the demodulation reference signal for demodulating the one hop of the PUSCH is configured in a first arrangement which includes one front-loaded demodulation reference signal (Figures 9-10; Par. 0100-0104; noted the front-loaded DMRS, CSI part 1, CSI part 2, HARQ-ACK, and PUSCH modulated symbols are evenly divided into the two PUSCH portions.). 
Huang shows all of the elements including the configuration of the DMRS signal, as discussed above.  Huang does not specifically show controlling frequency hopping when the PUSCH (Physical Uplink Shared Channel) is transmitted to the base station prior to establishment of an RRC (Radio Resource Control) connection between the base station and the terminal and an arrangement which includes one front-loaded demodulation reference signal and one additional demodulation reference signal. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shin.  Specifically, Shin shows controlling frequency hopping when the PUSCH (Physical Uplink Shared Channel) is transmitted to the base station prior to establishment of an RRC (Radio Resource Control) connection between the base station and the terminal (Par. 0161, 0168-0169; noted DMRS configuration for PUSCH is determined prior to RRC setup.) and
 an arrangement which includes one front-loaded demodulation reference signal and one additional demodulation reference signal (Par. 0128-0139, 0255; noted DMRS position setting for PUSCH includes an arrangement which includes a front-loaded DMRS and an additional DMRS.).
In view of the above, having the system of Huang, then given the well-established teaching of Shin, it would have been obvious before the effective filing date of the claimed invention to modify the system of Huang as taught by Shin, in order to provide motivation for effectively configuring DMRS-related information in order to allow the communication system to work well (Par. 0006-0007 of Shin).
Regarding claim 13, Huang shows a communication method (Figure 14 shows a method performed in part by a UE.) executed by a terminal for communicating with a base station, the method comprising: 
a processing procedure of controlling, by the terminal, frequency hopping to be applied to a PUSCH and a demodulation reference signal (Figure 10 and 14; Par. 0086, 0099, 0103, 0105; noted when frequency hopping is enabled, the PUSCH may be transmitted in different frequency bands or subcarriers in different time periods or slots (e.g., frequency hopping).  In the example of Figure 10, a first portion 1000 of the PUSCH is carried in a first frequency band 1002, and a second portion 1001 of the PUSCH is carried in a second frequency band 1004. The DMRS, CSI part 1, CSI part 2, HARQ-ACK, and PUSCH modulated symbols are evenly divided into the two PUSCH portions.); and 
a transmitting procedure of transmitting, by the terminal, the PUSCH and the demodulation reference signal to which the frequency hopping is applied (Figure 10 and 14; Par. 0086, 0099, 0103, 0105; noted when frequency hopping is enabled, the PUSCH may be transmitted in different frequency bands or subcarriers in different time periods or slots (e.g., frequency hopping).  In the example of Figure 10, a first portion 1000 of the PUSCH is carried in a first frequency band 1002, and a second portion 1001 of the PUSCH is carried in a second frequency band 1004. The DMRS, CSI part 1, CSI part 2, HARQ-ACK, and PUSCH modulated symbols are evenly divided into the two PUSCH portions.), 
wherein, when the processing procedure applies frequency hopping with two hops (Figures 9-10; noted first portion of PUSCH carried on first frequency band and second portion of PUSCH carried on second frequency band.), the transmitting procedure configures, based on a duration of one hop of the PUSCH, the demodulation reference signal for demodulating the one hop of the PUSCH in a first arrangement which includes one front-loaded demodulation reference signal (Figures 9-10; Par. 0100-0104; noted the front-loaded DMRS, CSI part 1, CSI part 2, HARQ-ACK, and PUSCH modulated symbols are evenly divided into the two PUSCH portions.).
Huang shows all of the elements including the configuration of the DMRS signal, as discussed above.  Huang does not specifically show controlling frequency hopping when the PUSCH (Physical Uplink Shared Channel) is transmitted to the base station prior to establishment of an RRC (Radio Resource Control) connection between the base station and the terminal and an arrangement which includes one front-loaded demodulation reference signal and one additional demodulation reference signal. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shin.  Specifically, Shin shows controlling frequency hopping when the PUSCH (Physical Uplink Shared Channel) is transmitted to the base station prior to establishment of an RRC (Radio Resource Control) connection between the base station and the terminal (Par. 0161, 0168-0169; noted DMRS configuration for PUSCH is determined prior to RRC setup.) and
 an arrangement which includes one front-loaded demodulation reference signal and one additional demodulation reference signal (Par. 0128-0139, 0255; noted DMRS position setting for PUSCH includes an arrangement which includes a front-loaded DMRS and an additional DMRS.).
In view of the above, having the system of Huang, then given the well-established teaching of Shin, it would have been obvious before the effective filing date of the claimed invention to modify the system of Huang as taught by Shin, in order to provide motivation for effectively configuring DMRS-related information in order to allow the communication system to work well (Par. 0006-0007 of Shin).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Shin and Kim et al. (US 2020/0266946; hereinafter Kim).

Regarding claim 9, modified Huang shows all of the elements except a receiver for receiving, from the base station, information indicating that the frequency hopping is applied to the PUSCH, wherein the information indicating that the frequency hopping is applied is a frequency hopping field included in a DCI (Downlink Control Information) format of a PDCCH (Physical Downlink Control Channel) corresponding to the PUSCH to be transmitted.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows a receiver for receiving, from the base station, information indicating that the frequency hopping is applied to the PUSCH (Figures 22-25; Par. 0378-0386, 0422; noted parameters for the eNB to announce the information related to the hopping of the frequency to the UE may be configured through the higher layer signaling and/or DCI signaling. That is, the eNB may transmit to the UE control information including the indicator indicating whether the frequency is hopped and resource information for a hopped resource.), 
wherein the information indicating that the frequency hopping is applied is a frequency hopping field included in a DCI (Downlink Control Information) format of a PDCCH (Physical Downlink Control Channel) corresponding to the PUSCH to be transmitted (Figures 22-25; Par. 0091 0378-0386, 0422; noted parameters for the eNB to announce the information related to the hopping of the frequency to the UE may be configured through the higher layer signaling and/or DCI signaling though the PDCCH.). 
In view of the above, having the system of Huang, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Huang as taught by Kim, in order to provide motivation to enhance transmission/reception performance of data by using a frequency diversity effect (Par. 0021-0026 of Kim). 

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above-mentioned claims recite the following:
10. The terminal according to claim 9, wherein, when the frequency hopping field is 1 and the number of symbols in the duration of the one hop of the PUSCH is 7, the demodulation reference signal includes one additional demodulation reference signal, and wherein, when the frequency hopping field is 1 and the number of symbols in the duration of the one hop of the PUSCH is less than 7, the demodulation reference signal does not include any additional demodulation reference signal. 

11. The terminal according to claim 9, wherein, when the frequency hopping field is 1 and the number of symbols in the duration of the one hop of the PUSCH is greater than 4, the demodulation reference signal includes one additional demodulation reference signal, and wherein, when the frequency hopping field is 1 and the number of symbols in the duration of the one hop of the PUSCH is less than 5, the demodulation reference signal does not include any additional demodulation reference signal. 

Examiner submits that Huang, Shin or Kim does not teach the claimed subject matter as specifically presented in the above claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200162303 A1 - relates to a wireless communication system and, more particularly, to a method of generating a signal for estimating phase noise and transmitting the signal in a wireless communication system and an apparatus therefor.
US 20200021410 A1 - relates to a wireless communication method, device, and system for transmitting and receiving a reference signal and a data channel.
US 20200022172 A1 - relates to the field of wireless communications technologies, and in particular, to a signal transmission method, apparatus, and system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413